Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about August 13, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly denied appellant’s motion to preclude identification testimony (see Family Ct Act § 330.2 [2]; CEL 710.30 [1] [b]). There was no police-arranged identification requiring notice, and, in any event, the notice provided by the presentment agency was sufficient (see People v Lopez, 84 NY2d 425 [1994]). Concur — Andrias, J.E, Saxe, Sullivan, Ellerin and Sweeny, JJ.